COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: GRAHAM BROTHERS                                          No. 08-10-00035-CV
 ENTERTAINMENT, INC. AND                         §
 GRAHAM ENTERTAINMENT                                      AN ORIGINAL PROCEEDING
 COMPLEX, INC.,                                  §
                                                                  IN MANDAMUS
 RELATORS                                        §

                                                 §

                              MEMORANDUM OPINION
                        ON PETITION FOR WRIT OF MANDAMUS

         Relators, Graham Brothers Entertainment, Inc. and Graham Entertainment Complex, Inc.,

ask this Court to issue a writ of mandamus against the Honorable M. Sue Kurita, Judge of the

County Court at Law No. 6 of El Paso County. To be entitled to mandamus relief, a relator must

meet two requirements. First, the relator must show that the trial court clearly abused its

discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004).

Second, the relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36. Based

on the record before us, we are unable to conclude that Relator is entitled to mandamus relief.

Accordingly, we deny mandamus relief. See TEX .R.APP .P. 52.8(a). Further, we withdraw our

order dated February 15, 2010 granting Relator’s request for temporary relief. See TEX .R.APP .P.

52.10.



February 24, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.